DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on December 29, 2021 has been entered.
The amendment of claims 1-5, 10-12, 19, and 22 has been acknowledged.
In view of the amendment, the 35 U.S.C. 103 and Double Patenting rejections have been withdrawn.

Allowable Subject Matter
Claims 1-8, 10-17, 19, and 21-22 allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art teaches that it was known at the time the application was filed to adjust chroma using color space conversion techniques (please refer to pg. 4-13 of the Office action mailed on September 30, 2021 for more details).
However, the prior art, alone or in combination, does not appear to teach or suggest adjusting a first pixel value in an image, wherein the first pixel has three color components in a first color space and a forth color component in a second color space and the fourth color component is generated using at least a maximum value of the first color component in the first color space.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667